FILED
                             NOT FOR PUBLICATION                            JUN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EPIGMENIO MONTES-LOPEZ,                          No. 08-73470

               Petitioner,                       Agency No. A098-456-274

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Epigmenio Montes-Lopez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, and review de novo questions of law.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Granados-Oseguera v. Mukasey, 546 F.3d 1011, 1014 (9th Cir. 2008) (per

curiam). We deny the petition for review.

      The BIA did not abuse its discretion in denying Montes-Lopez’s motion to

reopen where Montes-Lopez failed to depart the United States by his voluntary

departure deadline, and was therefore statutorily ineligible for the relief requested.

See 8 U.S.C. § 1229c(d)(1); Granados-Oseguera, 546 F.3d at 1016 (statutory bar

on relief resulting from failure to voluntarily depart is not subject to an exception

in cases involving ineffective assistance of counsel).

      In light of our disposition, we need not address Montes-Lopez’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                     08-73470